Citation Nr: 0033100	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-43 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied increased rating claims for 
degenerative joint disease of the right and left knees.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected degenerative joint 
disease of the right knee is manifested by complaints of 
increased knee pain, difficulty squatting, kneeling, and 
climbing stairs, and objective evidence of wearing a knee 
brace, and mild degenerative changes.

3.  The veteran's service connected degenerative joint 
disease of the left knee is manifested by complaints of 
increased knee pain, difficulty squatting, kneeling, and 
climbing stairs, and objective evidence of wearing a knee 
brace, and mild degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for degenerative joint disease of the right knee have 
not been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5099 (2000).

2.  The criteria for an assignment of a rating higher than 10 
percent for degenerative joint disease of the left knee have 
not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5010, 5099 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (2000).  In this case, both of the 
veteran's knee disability claims have been adjudicated 
concurrently.  In a July  1991 rating decision, the RO 
granted service connection with a 20 percent rating for 
chondromalacia of both knees with a 10 percent disability 
rating effective July 3, 1990, the date of receipt of the 
veteran's claim.  The RO based its decision in part on the 
veteran's service medical history, which showed that the 
veteran complained of bilateral knee pain throughout much of 
his service.  Clinical records from May 1978 reveal that the 
veteran reported injuring his right knee after falling into a 
ditch.  The medical records show repeated consistent 
diagnoses of bilateral chondromalacia.  His August 1983 
service separation physical examination report notes the 
chondromalacia of both knees.  A July 1990 VA Medical 
Certificate shows the veteran's continued complaints of 
bilateral knee pain, increasing over the previous two years.  
In an August 1992 rating decision, the RO broke the 
disability rating of the veteran's knees into two separate 
ratings - 10 percent for degenerative joint disease of the 
right knee, and 10 percent for degenerative joint disease of 
the left knee, effective from July 1990.  The RO also 
described the left knee disability as postoperative residuals 
of a left knee injury, following evidence of arthroscopic 
surgery of the left knee reportedly taking place in 1981.  
These 10 percent ratings have been continued up to the 
present appellate action.      

The veteran has appealed the assignment of 10 percent ratings 
for his service connected right and left knee disabilities, 
and contends that a higher rating is warranted for each knee.  
He contends that he has increased bilateral knee pain during 
daily activities such as kneeling, squatting or climbing 
stairs, and causes him to wear a metal brace to alleviate the 
pain.  After a review of the records, the Board finds that 
the evidence does not support his claim for increased 
evaluations.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

The veteran's knee disabilities are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5099-5003 for the right knee 
and DC 5099-5010 for the left knee.  DC 5099 is used to rate 
musculoskeletal disabilities that are not listed specifically 
in the Schedule, but rated by analogy to similar 
disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  As for 
the other code sections describing the veteran's knee 
disabilities, DC 5010, for traumatic arthritis substantiated 
by X-ray findings, is to be rated as degenerative arthritis 
under DC 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  DC 5003.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Under Hicks v. Brown, 8 Vet. 
App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. 
§ 4.59 deem painful a motion of a major joint or group of 
minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under DC 5003.  

The most recent VA examination report, from July 1999, 
reveals the veteran's complaints of bilateral knee pain with 
occasional swelling, somewhat worse in the left knee than the 
right.  His knee pain increases during such activities as 
kneeling, squatting, climbing stairs or sitting in a car.  
The pain diminishes with rest.  He stated that he wears 
bilateral knee braces fairly regularly, which helps alleviate 
the pain.  Upon examination, the veteran was wearing 
bilateral knee braces.  Both knees showed good range of 
motion without any obvious discomfort.  The knees hyperextend 
5 degrees and passively flex to 135 degrees without 
difficulty.  Lachman evaluation may show a trace more 
excursion on the left, but there was a firm endpoint.  No 
pivot shift, nor varus or valgus instability, was detected in 
either knee.  Both quadriceps showed significant atrophy, 
which the examiner attributed to dysfunction rather than 
degenerative changes of the knees.  The examiner detected 
mild tenderness to palpation over the anterior medial femoral 
condyle and anterior knee.  There was no evidence of 
significant effusions or drainage of the knees, nor evidence 
of pain on McMurray testing.  X-rays of the knees revealed 
mineralization and articulation of the bones within normal 
limits, soft tissues unremarkable and no evidence of joint 
effusion.  The findings were within normal limits.  The 
examiner concluded that there was some mild lateral tibial 
spine flattening and some mild arthritic changes involving 
the condyles, but that the osseous pathology was minimal.  
The examiner also concluded that most of the veteran's knee 
pain was dysfunctional, with evidence of significant atrophy 
and overall poor extensor muscle tone, as opposed to advanced 
interarticular degenerative changes.             

In reviewing the veteran's previous VA examination of his 
knees, in September 1993, the Board finds similar evidence 
regarding the extent of the veteran's bilateral knee 
disability.  The veteran complained of sharp left knee pain, 
and also complained that his left knee locked for 10-15 
minutes every other day and gave way on him.  There was no 
specific right knee complaint.  The examiner observed that 
the veteran wore bilateral knee braces, but could stand on 
one leg to remove his pant legs without apparent pain.  There 
was no swelling, deformity.  The  McMurray's test was 
negative.  The knees were stable without effusion, but there 
was moderate sub-patellar crepitus.  Range of motion testing 
showed a full range of motion.  X-ray evidence revealed mild 
degenerative joint disease, but was otherwise unremarkable.  
The diagnosis was degenerative joint disease, right and left 
knee, and status post arthroscopic surgery, left knee.        

As discussed above, arthritis is usually rated on the basis 
of limitation of motion under DC 5003.  The evidence from the 
July 1999 VA examination shows that the veteran has mild 
degenerative arthritis, which is causally related to his 
inservice knee problems.  A compensable rating for limitation 
of flexion under DC 5260 requires limitation to 45 degrees.  
DC 5261, for limitation of leg extension, provides for a 10 
percent rating for extension limited to 10 degrees.  The July 
1999 VA examination revealed that the veteran's range of 
motion was 135 degrees in flexion and 5 degrees 
hyperextension of both knees, without any objective evidence 
of discomfort.  Similarly, the 1993 VA examination showed 
mild degenerative joint disease, and no limitation of motion.  
The Board thus finds that the veteran's arthritic knees are 
noncompensable under these limitation of motion diagnostic 
codes.  

The Board reiterates that, with satisfactory evidence of 
painful motion and objective evidence of degenerative 
changes, a 10 percent rating would be still be assigned under 
DC 5003.  The Board finds no reason to question the 
credibility of the veteran's complaints of right and left 
knee pain.  The Board is also mindful of the July 1999 VA 
examiner's opinion that the veteran's bilateral knee pain is 
more related to dysfunction than degenerative changes of the 
knees.  Additionally, private statements of medical treatment 
from the Associated Foot and Ankle Center, February 1998, 
from Frank B. Kelly, Jr., M.D., March 1998, and NovaCare 
Inc., July 1998, all discuss the likelihood that the 
veteran's knee pain may be related to foot problems as 
opposed to degenerative arthritis.  Giving the veteran the 
benefit of the doubt, the Board finds that sufficient 
evidence of painful motion of the knees exists to warrant a 
10 percent rating for each knee under DC 5003.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (2000), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.59 takes into 
consideration painful motion with any form of arthritis.  

The veteran's present bilateral knee condition has been most 
recently described by VA in the July 1999 VA examination.  
During that examination, the veteran reported daily pain, 
increasing during daily activities, and making it difficult 
to climb stairs, kneel, squat or ride in a car.  He stated 
that rest diminishes the pain.  The knee exhibited a very 
minor limitation of flexion, 135 degrees as opposed to the 
optimum 140 degrees depicted in 38 C.F.R. § 4.71, Plate II.  
The X-ray evidence reveals no more than mild degenerative / 
osteoarthritic changes in the both knees.  Additionally, as 
previously discussed, there is evidence, both from VA 
examination and from private medical treatment, that the 
veteran's bilateral knee pain may be caused by sources other 
than degenerative arthritis.  There is no evidence of 
weakness or incoordination in the knees.  Overall, the Board 
finds that the evidence does not support a further rating 
under 38 C.F.R. §§ 4.40, 4.45 or 4.59, for painful motion or 
functional loss due to pain.  The 10 percent rating under DC 
5010-5003 for each knee is established for painful motion.  
The evidence does not support a rating for knee pain beyond 
that which was established under DC 5010-5003.    

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1997).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation is warranted for the veteran's knee conditions 
under DC 5010-5003, the Board will also analyze whether 
compensable evaluations are warranted for any other 
manifestations that may be rated under DC 5256, 5257, 5258, 
5259, 5262 and 5263.

The Board notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), 5257 (recurrent 
subluxation or lateral instability), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable.  The presence of 
ankylosis of the knee, recurrent subluxation or lateral 
instability, removal or dislocation of semilunar cartilage, 
impairment of the tibia or fibula, or genu recurvatum have 
not been demonstrated.  

Thus, the Board concludes that the rating schedule does not 
provide a basis for a higher disability evaluation for either 
the right or left knee service-connected disabilities.  

The 10 percent disability ratings for the right and left knee 
disabilities according to the Schedule do not, however, 
preclude the Board from granting a higher rating for either 
knee disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating for 
either knee disability.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
knee.  The record, however, does not establish a basis to 
support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The evidence does show that the 
veteran underwent left knee arthroscopy during military 
service in 1981.  The VA examiner from July 1999 commented in 
his examination report that the 1981 procedure apparently was 
a diagnostic scope to discover a partial tear of a knee 
ligament.  No further reconstruction or other surgical 
intervention was performed.  The Board does not find this 
single hospitalization during service to be so unusual as to 
necessitate an extraschedular rating.  The Board acknowledges 
that the veteran's right and left knee disabilities, most 
notably knee pain and swelling, have had some impact on his 
daily activities.  However, the Board does not find that his 
knee disabilities, as such, have created marked interference 
with his employment so as to require extraschedular 
consideration.  At the time of his July 1999 VA examination, 
the veteran was in a vocational rehabilitation program 
studying electronics.  There is no evidence that his knee 
disabilities have markedly interfered with employment.  For 
the reasons noted above, the Board concludes that the 
impairment resulting from these disabilities is adequately 
compensated by the ratings now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted for either knee disability in this case.


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the right knee is denied.

Entitlement to an increased rating for degenerative joint 
disease of the left knee is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

